Title: Lewis A. Pauly to Thomas Jefferson, 11 July 1812
From: Pauly, Lewis A.
To: Jefferson, Thomas


          Calf pasture. 11h July 1812. 
          I am honored with the luminous observations your kindness did bestow on Mr & Made de Beauvois claims: they establish, in each point of view, such clair principles, which will perclude the necessity further to interfere with the precious moments of your solicitudes. I am going to transmit them to Mr Oster for his directions; reserving the liberty to render you an account of any issu in the case, that may take place hereafter, as due to the Magnanimous interest you are pleased to take in favor of the rights of strangers.
          I am with a most profound Respect Sir Your most humble and most obedient servant L. A. Pauly
        